Citation Nr: 1424477	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his tinnitus is related to acoustic trauma during active military service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  Legal Criteria and Analysis

Service Connection

The Veteran contends that service connection is warranted for tinnitus as it was incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record establishes a current diagnosis of tinnitus on the July 2013 Compensation and Pension Examination.  Although the VA audiologist who examined the Veteran stated that he would be unable to render an opinion regarding the etiology of the Veteran's tinnitus without resorting to mere speculation, and noted that the Veteran had mild hearing loss when he enlisted, the Veteran has consistently reported having had ringing in his ears in statements to VA. The Veteran is also considered competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus);  see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). 
Additionally, while service treatment records are negative for findings or complaints of tinnitus, the Veteran stated during his March 2014 videoconference hearing that he was exposed to acoustic trauma during his military service.  The July 2013 VA examiner noted that the Veteran was exposed to hazardous noise during his service, based on his military occupational specialty (MOS), and reported military duties. The Veteran is considered competent to report injuries incurred during service.  See Layno, 6. Vet. App. at 470.  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated. 

Regarding the third element of service connection, a nexus between the current disability and the in-service injury, the Veteran has reported a continuity of symptoms since service.  At his March 2014 videoconference hearing, the Veteran testified that he experienced tinnitus since active duty service.  The Board finds that the continuity of symptoms reported by the Veteran are credible and establishes a nexus linking his tinnitus to active duty service.  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


